Case 18-07982        Doc 41     Filed 10/17/18     Entered 10/17/18 09:22:01          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-07982
         Gaylord Sheffey
         Lori Williams-Sheffey
                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 03/20/2018.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 08/10/2018.

         6) Number of months from filing to last payment: 0.

         7) Number of months case was pending: 7.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $20,100.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 18-07982       Doc 41         Filed 10/17/18    Entered 10/17/18 09:22:01                 Desc         Page 2
                                                    of 4



 Receipts:

        Total paid by or on behalf of the debtor                 $6,862.00
        Less amount refunded to debtor                           $1,720.00

 NET RECEIPTS:                                                                                       $5,142.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                 $1,779.91
     Court Costs                                                               $0.00
     Trustee Expenses & Compensation                                         $293.09
     Other                                                                     $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                   $2,073.00

 Attorney fees paid and disclosed by debtor:                     $0.00


 Scheduled Creditors:
 Creditor                                        Claim         Claim           Claim         Principal      Int.
 Name                                  Class   Scheduled      Asserted        Allowed          Paid         Paid
 AMERICAN RESORTS                  Unsecured           0.00           NA                NA           0.00       0.00
 BRIDGECREST CREDIT COMPANY LL     Unsecured         429.09           NA                NA           0.00       0.00
 BRIDGECREST CREDIT COMPANY LL     Secured       17,160.42            NA                NA      1,600.31        0.00
 ILLINOIS DEPT OF REVENUE          Secured       14,805.31            NA                NA           0.00       0.00
 ILLINOIS DEPT OF REVENUE          Priority      10,962.16            NA                NA           0.00       0.00
 INTERNAL REVENUE SERVICE          Priority      41,215.74            NA                NA           0.00       0.00
 OVERLAND BOND & INVESTMENT        Secured       15,449.00            NA                NA      1,468.69        0.00
 IRS                               Unsecured     57,944.43            NA                NA           0.00       0.00
 IDOR                              Unsecured          90.00           NA                NA           0.00       0.00
 ADCENTIST BOLINGBROOK HOSPITA     Unsecured         349.05           NA                NA           0.00       0.00
 ADOVOCATE MEDICAL GROUP           Unsecured         360.51           NA                NA           0.00       0.00
 AT&T MOBILITY/AFNI INC            Unsecured         991.00           NA                NA           0.00       0.00
 AMERICAN EAGLE BANK               Unsecured     21,999.60            NA                NA           0.00       0.00
 AT&T CORP                         Unsecured      1,325.97            NA                NA           0.00       0.00
 CAPITAL ONE                       Unsecured          44.00           NA                NA           0.00       0.00
 CAPITAL ONE NA                    Unsecured         293.73           NA                NA           0.00       0.00
 CELTIC BANK/CONTFINCO             Unsecured         628.00           NA                NA           0.00       0.00
 CITY OF CHICAGO                   Unsecured      1,811.60            NA                NA           0.00       0.00
 CITY OF CHICAGO HEIGHTS           Unsecured         100.00           NA                NA           0.00       0.00
 CREDIT COLLETION SERVICES         Unsecured         640.30           NA                NA           0.00       0.00
 DUPAGE MEDICAL GROUP              Unsecured         344.00           NA                NA           0.00       0.00
 ILL DEPT OF EMPLOYMENT SECURIT    Unsecured      5,432.00            NA                NA           0.00       0.00
 ILLINOIS LAB MEDICINE ASSOCIATE   Unsecured          89.30           NA                NA           0.00       0.00
 LVNV FUNDING                      Unsecured         774.29           NA                NA           0.00       0.00
 MABT/CONTFIN                      Unsecured         629.00           NA                NA           0.00       0.00
 MATRIX                            Unsecured         758.16           NA                NA           0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 18-07982     Doc 41        Filed 10/17/18    Entered 10/17/18 09:22:01                Desc       Page 3
                                                 of 4



 Scheduled Creditors:
 Creditor                                     Claim         Claim        Claim         Principal       Int.
 Name                              Class    Scheduled      Asserted     Allowed          Paid          Paid
 MERCHANTS CREDIT/DUPAGE MEDI   Unsecured         150.00           NA             NA           0.00        0.00
 MID AMERICA BANK               Unsecured         314.39           NA             NA           0.00        0.00
 PHYSICIANS IMMEDIATE           Unsecured          35.00           NA             NA           0.00        0.00
 PINNACLE CREDIT/VERIZON        Unsecured      1,381.65            NA             NA           0.00        0.00
 PREMIER BANKCARD               Unsecured      1,568.16            NA             NA           0.00        0.00
 AT&T/RECEIVABLES PERFORMANCE   Unsecured         991.00           NA             NA           0.00        0.00
 RODALE                         Unsecured         101.07           NA             NA           0.00        0.00
 SUBURBAN RADIOLOGIST           Unsecured           7.44           NA             NA           0.00        0.00
 SURGE                          Unsecured         756.75           NA             NA           0.00        0.00
 THE ILLINOIS TOLLWAY           Unsecured     32,792.45            NA             NA           0.00        0.00
 TRANSWORLD SYSTEM              Unsecured      1,179.60            NA             NA           0.00        0.00
 TRUGREEN PROCESSING CENTER     Unsecured         174.00           NA             NA           0.00        0.00
 US DEPARTMENT OF EDUCATION     Unsecured           0.00           NA             NA           0.00        0.00


 Summary of Disbursements to Creditors:
                                                             Claim          Principal                 Interest
                                                           Allowed              Paid                     Paid
 Secured Payments:
       Mortgage Ongoing                                      $0.00             $0.00                   $0.00
       Mortgage Arrearage                                    $0.00             $0.00                   $0.00
       Debt Secured by Vehicle                               $0.00         $3,069.00                   $0.00
       All Other Secured                                     $0.00             $0.00                   $0.00
 TOTAL SECURED:                                              $0.00         $3,069.00                   $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                           $0.00                 $0.00               $0.00
        Domestic Support Ongoing                             $0.00                 $0.00               $0.00
        All Other Priority                                   $0.00                 $0.00               $0.00
 TOTAL PRIORITY:                                             $0.00                 $0.00               $0.00

 GENERAL UNSECURED PAYMENTS:                                 $0.00                 $0.00               $0.00


 Disbursements:

        Expenses of Administration                            $2,073.00
        Disbursements to Creditors                            $3,069.00

 TOTAL DISBURSEMENTS :                                                                         $5,142.00




UST Form 101-13-FR-S (9/1/2009)
Case 18-07982        Doc 41      Filed 10/17/18     Entered 10/17/18 09:22:01            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/16/2018                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
